Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland US 5,181,719 (“Cleveland “)  in view of Reardon US 2,133,308 (“Reardon”).
	As per claim 1, Cleveland discloses a target label assembly for overlaying a base target, the base target having a base target pattern including a base target line, at which a weapon is aimed for shooting (a sighting sheets B to adhere onto target apparatus 10 (i.e. a base target with base target line/s/element/s) to be aimed at while aiming a weapon for shooting)(Figs. 1-5; 2:15-3:24; 3:45-5:20), the target label assembly comprising: 
	a face sheet adhered to a removable liner (sheets B/sighting frames 16-18-20-22 comprising a peel away cover sheet 28) (Fig. 4; 2:15-25; 3:3-11 and 4:4-17); 
	a self-adhesive label shape defined by a tearable line of separation cut in the face sheet the label shape adhered to the removable liner by an adhesive material (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8); also each sheet B/sighting frames 16-18-20-22 includes “back surface” comprising adhesive material that enable it to be adhered to the target 10, i.e. target base; and such back adhesive material is cover by peelable liner/sheet 28 that adhesively connected to each sheet B/sighting frames 16-18-20-22)( (Fig. 4; 2:15-25; 3:3-11 and 4:4-17) , and the label shape (sheets B/sighting frames 16-18-20-22) including an overlaying target pattern matching the base target pattern (the square-to-line sheets B/sighting frames 16-18-20-22 are overlaying the square-pattern of the base target 10)(Figs. 1, 3 and 4; note 3:45-4:18 regarding the pattern of the target base 10 and the pattern of the sheets B/sighting frames 16-18-20-22; as overlying) and the overlaying target pattern including an overlaying target line matching the base target line or the base target element of the base target pattern (base target pattern 10 comprising dark colored lines 24 and 26 (i.e. base target line or element) which are corresponding to lines/elements 42-44-46-48 of face sheet B)(Fig. 3 in conjunction to 3:55-4:4 (regarding the line/element of base target 10); and 4:54-67)  ; and 
	an alignment means formed within the label shape across a portion of the overlaying target line, wherein the portion of the overlaying target line aligns with a corresponding portion of the base target line of the base target pattern via the alignment means to align the label shape over the base target pattern (each sheet B/sighting frames 16-18-20-2 includes alignment index white line 30 to be align with the horizontal and vertical lines 24 and 26 of target base 10 to as the square-to-line pattern of the label target (sheets B/sighting frames 16-18-20-22) align with the base target 10 pattern) (Fig. 3 and 4:54+ regarding the manner of placing the label target sheets B/sighting frames 16-18-20-22 upon the base target 10; see also Figs. 1 and 4.as well as 3:45-4:17).
	Cleveland is not specific regarding and an alignment window formed through the label shape and across a portion of the overlaying target line or the overlaying target element aligns with a corresponding portion of the base target line or the base target element of the base target pattern through the alignment window to align the label shape over the base target pattern.
	However, in the same field of target devices Reardon discloses and an alignment window formed through a label shape and across a portion of a overlaying target line or an overlaying target element aligns with a corresponding portion of a base target line or a base target element of a base target pattern through the alignment window to align the label shape over the base target pattern (face sheet 1 with target design  2 (corresponding to a face sheet with label shape) including a register opening 11 (an alignment window) and markings 10 of target/face sheet 1(i.e. alignment window formed through a label shape and across a portion of a overlaying target line or an overlaying target); the opening/window 11 is aligns with positioning marks 8 of duplicate target 7 (i.e. base target pattern)(page 1, right column (hereinafter referred as “2”), lines 6-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s alignment means as an alignment window formed through the label shape and across a portion of the overlaying target line or the overlaying target element aligns with a corresponding portion of the base target line or the base target element of the base target pattern through the alignment window to align the label shape over the base target pattern as taught by Reardon for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way providing means to align the target label pattern with a target base to insure precise alignment to assist a gunman, shooter in marksmanship and the alike.
	Cleveland uses lines (e.g. lines 30) as an alignment means between the target label and the base target, and a skilled artisan would have appreciated that any known alignment means (such for example an alignment window as taught by Reardon) would have been obvious and equally serve the same purposes of alignment between a base target pattern and a face sheet/label shape having a target line/element to aimed at by a weapon for shooting.    
	As per claims 7, 8, with respect to wherein the alignment window extends inward at an outer peripheral edge of the label shape (claim 7), and wherein the alignment window comprises a cut within the label shape (claim 8), note Reardon’s Fig. 1 and 2:20-35 regarding the alignment window 11 within face sheet 1 (i.e. label shape).
	As per claim 9, with respect to wherein the registration opening is opened upon a folding of a first section of the removable liner over the registration opening, wherein a removable shape from the registration opening remains on the liner upon folding the first section away from the label shape, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Reardon’s Fig. 1 regarding lines/markings 10) so the an alignment window would have align through the target paten to the target base to be placed accordingly. 
	In addition, as previously stated during prosecution, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Accordingly, the examiners maintains his position that the modified device of Cleveland-Reardon include such structure and is fully capable to perform as claimed.
	As per claim 10, with respect wherein the overlaying target pattern comprises an overlay plurality of printed nested rings matching a base plurality of printed nested rings of the base target, wherein one of the overlay plurality of printed nested rings includes the overlaying target line, t, note Cleveland’s Figs. 4 and 3 as the nested printed shape of sheets B/sighting frames 16-18-20-22 are matching the printed target of base target 10. In addition, note Reardon’s Fig. 1 regarding nested rings of label shape (target face 1) corresponding to such rings of base target pattern (target 7).as the target pattern includes a plurality of nested rings.  Within the modified Cleveland by the teachings of Reardon the pattern would have been such plurality of printed nested rings.
	With respect to and the alignment window extends across the overlaying target line of the one of the overlay plurality of printed nested rings., within the modified Cleveland by the teachings of Reardon the alignment window (as taught by Reardon) would have been extend through a line for alignment with the base target (as taught by Cleveland). 
	Furthermore, with respect to the shape of the target pattern-to-label shape to include nested rings, as previously mentioned it has been held that if the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
	Thus, the use of printed rings upon the target pattern, by itself, is not accorded much patentability weight, as any well-known pattern would have been an obvious therefrom.
	In addition, attention to Cleveland’s 1: 16-20 “Traditional targets using a bulls eye having progressively enlarged circles therearound were designed for use with open or peep sights and are not particularly suitable for sighting-in telescopic sights”
	And applicant’s page 10:7-4: “A target pattern, such as including nested shapes (e.g., several variously sized, and similarly shaped printed rings or equivalent, such as shown in Fig. 1, one inside another), numbers, and/or other shapes or elements can be included in the toner layer and be a further brighter or contrasting color.”
	Thus, according to such teachings, it is clear that the use of circle nested printed shapes is well-known and would have been obvious to use for such specific shooting trainings.
	With respect to the location of the alignment window across the overlying target line, within the modified Cleveland by the teachings of Reardon the alignment window (as taught by Reardon) would have been in such position, across the line (as taught by Cleveland).
	In addition, with respect to the specific location of the alignment window, it is further noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; 
see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	One of ordinary skills in the art would have determined that the position of the alignment window, at any location, to include across the overlying target line, would be merely a matter of obvious engineering choice that would have not changed the function of the window as alignment means to align the label shape with the base target.   
Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland and Reardon as applied to claim 1 above, and further in view of Jones US 4,550,683 (“Jones”).
	As per claim 2, Cleveland is not specific regarding further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections.
	However, in the field of utilizing label sheet-adhesive and a removable liner,  Jones discloses self-adhesive label shape defined by a tearable line of separation cut in the face sheet (a self-adhesive decal including tearable lines score lines 24, 26 to define areas band like areas 28-30)(Fig. 1) to separate the decal/pattern (in this case resemble the letter “O”) therefrom (Figs. 1-3; 3:56-4:9; note also 4:24+ regarding the manner of removing the decal from the sheet A, via score lines-band like areas).  Note in particular Jones’ Figs. 1 and 2 as well as 3:13-25 and 4:10+ regarding second layer 12 which function as a removable liner, and includes score lines 32 and/or 34 (each score line divides the liner 12 into two sections). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections as taught by Jones for the reason that a skilled artisan would have been motivated by Cleveland’s suggestion to use such adhesive-to-separate means as well- known means to remove and adhere the target label (sheets B/sighting frames 16-18-20-22) to base target 10 via such known means.
	The use of a self-adhesive label shape defined by a tearable line of separation cut in the face sheet and further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections is well known and design as means to easily remove the liner therefrom to allow it to adhere to a base (e.g. a base target), and it would have been obvious to include such means within Jones for such reasons.
	As per claim 3, with respect to wherein a first section of the removable liner over the alignment window is foldable back over a second section of the removable liner adhered to the label shape to expose the adhesive material and align the label shape with the base target pattern, note Jones’ Figs. 1-3 and 4:23+ as the folding of liner 12 to remove the liner therefrom (to allow the decal A) to be adhered to a work surface 36 (Fig. 4); note Cleveland’s Figs. 1 and 3 and 4:54+ as the alignment of sheets B/sighting frames 16-18-20-22 with target base 10. 
	As per claim 4, with respect to wherein the alignment window is opened by removal of a face sheet shape from the alignment window upon a folding of the first section, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly.
	Furthermore, as previously stated in the none-final office action, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Accordingly, the modified device of Cleveland- Jones- Reardon include such structure and is fully capable to perform as claimed. 
 	As per claim 6, with respect to wherein the face sheet comprises a remaining portion disposed around the label shape, note Jones’ Figs. 1, 2 and 4; as well as 4:23+ as the face sheet A comprising remaining portions around the “O” illustration.
	Thus, it would have been obvious to include remaining portion within Cleveland as applying a known technique to a known device ready for improvement to yield predictable results forming a label shape upon a sheet with extra remaining/material as suggested by Jones.  
	With respect to and further comprising a plurality of cut target impact cover labels, notes Cleveland’s Figs. 1 and 5 (4:43-47) regarding strip patches 24 with patches 40 to match the target label removable from the remaining portion.  The strips patches are construed as “remaining portion”.  
	Furthermore, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have appreciated that having a plurality of cut covers as part of the remaining portion around the target label or as separate would have function the same as cover means for holes created by bullets/ shots upon the target label.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland and Reardon as applied to claim 1 above, and further in view of Chubb US 2,090,930 (“Chubb”).
	As per claim 5, the combination Cleveland- Reardon is not specific regarding further comprising a second alignment window over a second portion of the overlaying target pattern.
	However, the use of a second alignment window is well known in the art as taught by Chubb (as perforations G within target A (equivalent to the face sheet) align with perforations H of scoring element B (equivalent to base target)(Figs. 1-12; 2 (i.e. right column of page 1): 41-3: 21).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland- Reardon’s with a second alignment window as taught by Chubb for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target with a plurality of alignment means to insure a proper an enhance alignment between a front layer target (i.e. a face sheet) and a rear layer (i.e. a base target).   
	As taught by Cleveland there are several alignments lines 30 of sheets B/sighting frames 16-18-20-22 to be align with the base target 10 and a skilled artisan would have determined that within the modified Cleveland it would have been obvious to use such plurality of an alignment windows through the label shape target for alignment purposes.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland  and Reardon as applied to claim 1 above, and further in view of Flynn US 2016/0327377 (“Flynn”).
	As per claim 11, the modified Cleveland is not specific regarding wherein the target label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining the overlaying target pattern, overlaying the opaque ink layer, and having a second color different from the first color.
	However, Flynn discloses wherein the target label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining an overlaying target pattern, overlaying the opaque ink layer, and having a second color different from the first color (such as colored substrate 40 (having back and front surfaces 41 and 49); a transparent film 50; an opaque ink layer 60; and toner image 70)(Figs. 1 and 2; pars. [0023]-[0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Cleveland’s label shape wherein the label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining an image of a target, overlaying the opaque ink layer, and having a second color different from the first color as taught by Flynn for the reason that a skilled artisan would have been motivated by Flynn’s suggestions to form such target that the toner layer is formed of discrete particles, suitably with minimal adhesion when applied via an ink release layer, they can have improved scattering properties when the target is hit, causing the visual appearance of gun powder burns surrounding the area of the target penetrated by a projectile, in addition to exposing underlying colored layer(s). The exposure of one or more underlying colors, combined with the visual appearance of powder burns, enhances the enjoyment of using the target labels for target practice (par. [0013]).
	Such modification to Cleveland’s target would have enhanced the use of it as to increase the visual appearance upon an impact from bullets/ shots for training purposes (marksmanship) as well as enjoyment and the alike.
Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland in view of Jones, Reardon, and Chubb.
	As per claim 12, Cleveland discloses a target label assembly for overlaying a base target, the base target having a base target pattern including a base target line, at which a weapon is aimed for shooting (a sighting sheets B to adhere onto target apparatus 10(i.e. a base target with base target line/s/element/s) to be aimed at while aiming a weapon for shooting)(Figs. 1-5; 2:15-3:24; 3:45-5:20), the target label assembly comprising: 
	a face sheet adhered to a removable liner (sheets B/sighting frames 16-18-20-22 comprising a peel away cover sheet 28) (Fig. 4; 2:15-25; 3:3-11 and 4:4-17); 
	a self-adhesive label shape defined by a tearable line of separation cut in the face sheet the label shape adhered to the removable liner by an adhesive material (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8); each sheet B/sighting frames 16-18-20-22 includes “back surface” comprising adhesive material that enable it to be adhered to the target 10, i.e. target base; and such back adhesive material is cover by peelable liner/sheet 28 that adhesively connected to each sheet B/sighting frames 16-18-20-22)( (Fig. 4; 2:15-25; 3:3-11 and 4:4-17) , and the label shape (sheets B/sighting frames 16-18-20-22) including an overlaying target pattern matching at least a portion of the base target pattern (the square-to-line sheets B/sighting frames 16-18-20-22 are overlaying the square-pattern of the base target 10)(Figs. 1, 3 and 4; note 3:45-4:18 regarding the pattern of the target base 10 and the pattern of the sheets B/sighting frames 16-18-20-22; as overlying), and the overlaying target pattern including an overlaying target line matching the base target line of the base target pattern (base target pattern 10 comprising dark colored lines 24 and 26 (i.e. base target line or element) which are corresponding to lines/elements 42-44-46-48 of face sheet B)(Fig. 3 in conjunction to 3:55-4:4 (regarding the line/element of base target 10); and 4:54-67) ; and 
	a first alignment means formed within the label shape and across/ about over a first portion of the overlaying target line, a second alignment means formed within the label shape and across/ about a second portion of the overlaying target line on an opposing side from the first portion; wherein each of the first and second alignment means is disposed in a first of the two sections of the liner, and the first and second portions of the overlaying target line align with a corresponding portion of the base target pattern aligns with the first and second portions of the overlaying target line  via the first and second alignment means to align the label shape over the base target pattern (each sheet B/sighting frames 16-18-20-2 includes alignment index white lines 30 to be align with the horizontal and vertical lines 24 and 26 of target base 10, as the square-to-line pattern of the label target (sheets B/sighting frames 16-18-20-22) aligns with the base target’s 10 pattern) (Fig. 3 and 4:54+ regarding the manner of placing the label target sheets B/sighting frames 16-18-20-22 upon the base target 10; see also Figs. 1 and 4.as well as 3:45-4:17).
	Cleveland is not specific regarding his liner including a weakened fold line extending across the liner and dividing the liner into two sections.
	Cleveland is not specific regarding first and second alignment window through the label shape, wherein each alignment window formed through the label shape and across a first portion of the overlaying target line to align the label shape over and partially covering the base target pattern for shooting at the overlaying target pattern.
	With respect liner including a weakened fold line extending across the liner and dividing the liner into two sections, Jones discloses self-adhesive label shape defined by a tearable line of separation cut in the face sheet (a self-adhesive decal including tearable lines score lines 24, 26 to define areas band like areas 28-30)(Fig. 1) to separate the decal/pattern (in this case resemble the letter “O”) therefrom (Figs. 1-3; 3:56-4:9; note also 4:24+ regarding the manner of removing the decal from the sheet A, via score lines-band like areas).  Jones also discloses weakened fold line extending across the removable liner and dividing the removable liner into two sections, note Jones’ Figs. 1 and 2 as well as 3:13-25 and 4:10+ regarding second layer 12 which function as a removable liner, and includes score lines 32 and/or 34 (each score line divides the liner 12 into two sections).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections as taught by Jones for the reason that a skilled artisan would have been motivated by Cleveland’s suggestion to use such adhesive-to-separate means as well- known means to remove and adhere the target label (sheets B/sighting frames 16-18-20-22) to base target 10 via such known means.
	The use of a self-adhesive label shape defined by a tearable line of separation cut in the face sheet and further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections is well known and design as means to easily remove the liner therefrom to allow it to adhere to a base (e.g. a base target), and it would have been obvious to include such means within Jones for such reasons.
	With respect to a first alignment window through a label target, Reardon discloses alignment window formed through the label shape and across a first portion of the overlaying target line to align the label shape over and partially covering the base target pattern for shooting at the overlaying target pattern (face sheet 1 with target design  2 (corresponding to a face sheet with label shape) including a register opening 11 (an alignment window) and markings 10 of target/face sheet 1(i.e. alignment window formed through a label shape and across a portion of a overlaying target line or an overlaying target); the opening/window 11 is aligns with positioning marks 8 of duplicate target 7 (i.e. base target pattern))(page 1, right column (hereinafter referred as “2”), lines 6-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s alignment means as alignment window formed through the label shape and across a first portion of the overlaying target line to align the label shape over and partially covering the base target pattern for shooting at the overlaying target pattern as taught by Reardon for the same reasons discussed above with respect to claim 1.
	Cleveland uses lines as an alignment means (e.g. lines 30) between the target label and the base target, and a skilled artisan would have appreciated that any known alignment means (such for example an alignment window) would have been obvious and equally serve the same purposes of alignment.
	With respect to a second alignment window, the use of a second alignment window is well known in the art as taught by Chubb (as perforations G within target A (equivalent to the face sheet) align with perforations H of scoring element B (equivalent to base target)(Figs. 1-12; 2 (i.e. right column of page 1): 41-3: 21).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland-Reardon’s with a second alignment window as taught by Chubb for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target with a plurality of alignment means to insure a proper an enhance alignment between a front layer target (i.e. a face sheet) and a rear layer (i.e. a base target).   
	As taught by Cleveland there are several alignments lines 30 of sheets B/sighting frames 16-18-20-22 to be align with the base target 10 and, a skilled artisan would have determined that within the modified Cleveland it would have been obvious to use such plurality of an alignment windows through the label shape target for alignment purposes.
	Lastly, with respect to the label shape adhered over the weakened fold line, within the modified Cleveland by at least the teachings of Jones would have such weakened fold line (e.g. Jones’s Figs. 1-3).  
	Also, it must be recognize that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Thus, the location of the weakened fold line is merely a matter of obvious engineering/design choice that would have not changed the weekend fold line as means to assist in removing the removable liner while the target label assembly ready to be adhered to the base target.        
	As per claim 13, with respect to wherein the first of the two sections of the removable liner is foldable back over a second of the two sections of the removable liner to adhere a portion of the label shape with the base target pattern, note Jones’ Figs. 1-3 and 4:23+ as the folding of liner 12 to remove the liner therefrom (to allow the decal A) to be adhered to a work surface 36 (Fig. 4); note Cleveland’s Figs. 1 and 3 and 4:54+ as the alignment of sheets B/sighting frames 16-18-20-22 with target base 10. 
	As per claim 14, with respect to wherein each of the first and second alignment windows is opened upon a folding of the first of the two sections, wherein a removable face sheet shape within each of the first and second alignment windows is removed by adhering to the liner upon the folding, within the modified Cleveland the alignment windows (as taught by Reardon and Chubb) are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly.  In addition, as discussed above with respect to claim 4, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Accordingly, the examiners maintains his position that the modified device of Cleveland- Jones- Reardon- Chubb includes such structure and is fully capable to perform as claimed.
	As per claim 15, with respect to wherein the face sheet comprises a remaining portion disposed around the label shape, note Jones’ Figs. 1, 2 and 4; as well as 4:23+ as the face sheet A comprising remaining portions around the “O” illustration; 
	With respect to and further comprising a plurality of cut target impact cover labels, notes Cleveland’s Figs. 1 and 5 (4:43-47) regarding strip patches 24 with patches 40 to match the target label removable from the remaining portion.  The strips patches are construed as “remaining portion”.  
	Furthermore, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have appreciated that having a plurality of cut covers as part of the remaining portion around the target label or as separate would have function the same as cover means for holes created by bullets/ shots upon the target label.
	As per claim 16, with respect to wherein the each of the first and second alignment windows extends inward at an outer peripheral edge of the label shape,; note Chubb’s Figs. 1-12 (as well as 2:40-3:21) regarding the window perforations I and H (in the target A and sheet B, respectively); also, note Reardon’s Fig. 1 regarding lines/markings 10 and register opening 11 (alignment window) within face target 1.
	As per claim 17, with respect to wherein each of the first and second alignment windows comprises a registration opening cut within the label shape, and the registration opening is opened upon the folding of the first of the two sections of the removable liner over the registration opening, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly. Again, as mentioned above claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  With regard to the alignment windows Note Chubb’s Figs. 1-12 (as well as 2:40-3:21) regarding the window perforations I and H (in the target A and sheet B, respectively); also, note Reardon’s Fig. 1 regarding lines/markings 10 and register opening 11 (alignment window) within face target 1.
	As per claim 18, with respect to wherein the overlaying target pattern comprises an overlay plurality of nested shapes matching a base plurality of nested shapes of the base target, note Cleveland’s Figs. 4 and 3 as the nested printed shape of sheets B/sighting frames 16-18-20-22 are matching the printed target of base target 10.  With respect to wherein includes the overlaying target line one of the overlay plurality of nested shapes, within the modified Cleveland by the teachings of Reardon and Chubb the alignment windows (as taught by Reardon and Chubb) would have been extend through a line for alignment with the base target (as taught by Cleveland).  
Response to Arguments

Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
In regard to claims 1 and 7-10; Cleveland and Reardon
	Applicant argued that Cleveland’s label shape is somewhat “smaller” than the base target and does not covers actual final target pattern.  Applicant stated” Whereas the Cleveland label squares 16, 18, 20, and 22 are used to frame around a target area, Applicant’s claimed invention recites an overlaying target pattern on the label that matches and goes over the base target pattern. Cleveland does not disclose Applicant’s recited label shape that covers the actual, final target pattern.” (remarks page 9, 2nd par.).
	The examiner respectfully disagrees and further asserts that applicant argues much more than he actually claimed.
	Claim 1, never recites that the “label shape” covers the actual final target pattern but merely recite “a pattern matching” and “overlaying target line”.  In other words claim 1 only require a matching pattern and an overlying target line, nothing like to “cover the actual final target pattern” as argued.
	In that regard, attention to Cleveland’s Fig. 3 as reproduce hereinafter
	
    PNG
    media_image1.png
    516
    550
    media_image1.png
    Greyscale

	
	Thus, it is clear that Cleveland teaches and discloses the requirement of pattern matching (between base target 10 and any label shapes 16-22) and an overlying line therebetween.
	It is important to recognize that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant also stated that Reardon’s alignment window is not within the target pattern (i.e. within target/face sheet 1 with target design 2) but rather with the sheet where the user’s name, date, etc. are recorded (remarks page 9, 3rd par.).
	The examiner respectfully disagrees and further asserts that applicant points to different elements than stated by the examiner.
	What applicant referred to the “window” with the user’s name is not the window relied by the examiner.  This is markings “8 and 9” (bottom portion of Fig. 2) and not window 11 of the target face 1 with target design 2 (upper portion of Fig. 2).
	Furthermore, attention to Reardon 2:21-28” dark sheet 3 is a sheet of paper on which is printed a duplicate target 7, having on its margin positioning marks 8, and a serial number, as 9, if desired, this duplicate or memo target 7 being positioned to coincide with the face target 1 by means of said marks 8 on memo target 7 and marks 10 at the edge of a register opening 11 in the target face sheet 1 and dark sheet 3”
	Thus, contradicting to applicant’s assertions alignment window 11 is within the face sheet/target 1 that includes the target pattern/design 2.
	Lastly, the examiner is unclear to applicant’s conclusion that the proposed modification, would somewhat weaken the frame of Cleveland label frame by including alignment window as taught by Reardon (remarks page 10, 1st -2nd pars.).
	Such are applicant’s own conclusions not based upon the teachings of the applied prior art nor what such teachings would have suggested to those of ordinary skills in the art.
	In that regard, as it has been held “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”) 
	As mentioned above, it would have been obvious to include an alignment window (as taught by Reardon) to the target device of Cleveland for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way providing means to align the target label pattern with a target base to insure precise alignment to assist a gunman, shooter in marksmanship and the alike.
	The examiner is unclear how such “alignment window” would have possibly weaken the “thin frame shape” of Cleveland? 
	With respect to claim 10, the examiner maintains his position that A) the prior art to Cleveland and Reardon discloses, teaches and render obvious a printed nested rings and B) such printed manner of the rings, does not have any structural relationship as argued by applicant.
	First, attention to Reardon’s Fig. 2 wherein it is clear that the printed design includes such “printed nested rings”. Also, attention to Cleveland’s 1: 16-20 regarding that such pattern is well known and thus obvious to incorporate within the modified Cleveland.
	Second, as cited above “the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack”.  Also, attention to applicant’s page 10:7-4: “A target pattern, such as including nested shapes (e.g., several variously sized, and similarly shaped printed rings or equivalent, such as shown in Fig. 1, one inside another), numbers, and/or other shapes or elements can be included in the toner layer and be a further brighter or contrasting color.”
	Thus, it is very clear that there is no “structural relationship” between the target base (substrate) and target pattern, which can be any markings, numbers, shapes, and etc.
In regard to claims 2-4 and 6; Cleveland, Reardon and Jones
	 Applicant once again argued that the modification of Cleveland by the teachings of Jones, regarding a weakened line means to the removable liner, somewhat will result inoperative device.   The examiner is again somewhat confuse how such additional “weakened fold line” will result is inoperative manner to the target system of Cleveland   	


The use of “weakened lines” makes it easier, which is why such means (i.e. weakened line) where developed, to more easily removed adhered liner from surfaces, e.g. from a target label.
	In that regard as it stated in the MPEP the expectation of some advantage is the strongest rationale for combining references.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, it is clear that including such “weakened folded line” to the removable liner would have enhance the use of such means to easily and more effectively remove the liner from the target label to be ready to adhere to the base target.
In regard to claim 5; Cleveland, Reardon and Chubb
	Chubb was not cited to teach any of such limitations as argued by applicant, as Chubb was cited to teach a second alignment window.  As discussed above Reardon teaches an alignment window within a label shape (face sheet 1 having target design 2 and alignment window 11).
In regard to claim 11; Cleveland, Reardon and Flynn
	Applicant stated that it would have not been obvious to incorporate the material of Flynn into Cleveland as waste of materials (remarks page 11, 4th-5th pars.).
	Such are applicant’s own conclusions not based upon the teachings of the applied prior art nor what such teachings would have suggested to those of ordinary skills in the art.
	As mentioned above, The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  See also Dystar Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, such properties as taught by Flynn, to be incorporated within Cleveland’s target would have enhanced the use of the target device as to increase the visual appearance upon an impact from bullets/ shots for training purposes (marksmanship) as well as enjoyment and the alike.
In regard to claims 12-18; Cleveland, Reardon, Jones, and Chubb
	With respect to independent claim 12, similar to claim 1, applicant argued that the prior art, namely, Cleveland does not disclose such “full covering of the base target” (remarks page 12).
	The examiner maintains his previous position that in that regard applicant argued much more than he actually claimed.
	As argued above with respect to claim 1, the claim, i.e. claim 12, has not recite that the “label shape” covers the actual final target pattern but merely recite “a pattern matching” and “overlaying target line”.  In other words claim 12 only require a matching pattern and an overlying target line, nothing like to “cover the actual final target pattern” as argued.
	In that regard, attention to Cleveland’s Fig. 3 as reproduce hereinafter
	
    PNG
    media_image1.png
    516
    550
    media_image1.png
    Greyscale

	
	Thus, it is clear that Cleveland teaches and discloses the requirement of pattern matching (between base target 10 and any label shapes 16-22) and an overlying line therebetween.
	It is important to recognize that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In sum, the examiner maintains his position that the cited prior art render applicant claimed invention as an obvious as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                      1/13/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711